Title: Enclosure: Gouverneur Morris to the Commissaries of the French Treasury, 6 August 1792
From: Morris, Gouverneur
To: Commissaries of the French Treasury



Gentlemen,
Paris 6. August 1792.

Your letter of the second instant did not reach me until yesterday afternoon. I am afraid that the delay may be attended with some ill consequence, however I have given the necessary directions for payment of one million, six hundred and twenty five thousand bank florins to Messrs. Hoguer Grand and company, which at the exchange you have mentioned, is equal to six million of livres. I hope that my letters may arrive in season to prevent any other appropriation, and you will of course cause the above sum of 6,000,000₶ to be carried to the credit of the United States ⟨th⟩is day, saving always the right of counterentry should the payment not be compleated instanter at Amsterdam.
As the account which you did me the honor to transmit I observe a charge of 196,481₶.15.3, for gunpowder, a charge of 1,052,345₶.11.6, for arms, and a charge of £ 134.065.17.6 for cloathing. These three articles amounting together to £1,382.892₶ 14.3 are I believe erroneous and it is not impossible that there may have been some malversation in this respect which ought to be enquired into. I send you therefore an account of loans and subsidies from the Court of France to the United States of America in the years 1778. 1779. 1780. and 1781, by which it will appear that Monsieur Grand their banker received from the Court on the fourth day of December 1781, the sum of 146000₶. over and above those loans and subsidies. I have also the honor to send you an account of the loan of 5,000,000, florins made for account of the United States in Holland, and afterwards taken to account of the King, you will observe Gentlemen that in this account credit is given for the above mentioned balance of 146,000₶. and that the last payments on this account, in the month of December 1782, compleated only one half of the sum. The other half was reserved for reimbursement of cloathing, arms and ammunition. I am therefore to request that you would cause an examination to be made of the sums applied for those purposes. The United States are fully satisfied, that a just application had been made of the full amount, but they did not imagine that there was any further claim against them for such supplies.
I hope to be favord Gentlemen with your answer as speedily as circumstances may permit, in order that I may make a full communication on the subject, to the Ministers of the United States.

  Gouverneur Morris
  
  
    Messrs: les Commissionariesde la Tresorie Nationale.
    }
    Paris
  
  

